Citation Nr: 1426603	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for Type II diabetes mellitus.

2.  Entitlement to a compensable rating for large cell lymphoma, B-cell type.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran's appeals on the above issues have been merged into this one action for the sake of administrative efficiency.

The Veteran was granted service connection and assigned a noncompensable rating for large cell lymphoma in a January 2009 rating decision.  In March 2010, the RO granted service connection for Type II diabetes mellitus and assigned the Veteran an initial 20 percent disability rating.  In his June 2010 substantive (Form 9) appeal on the issue of a compensable rating for lymphoma, the Veteran stated that he disagreed with the disability rating assignment for his diabetes.  In a February 2011 rating decision, the RO reconsidered but denied a rating in excess of 20 percent for Type II diabetes mellitus.  Because the Veteran filed a notice of disagreement with the initial 20 percent rating assigned for diabetes, the issue is more appropriately characterized as an increased initial rating claim.

In April 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issue of entitlement to a compensable rating for large cell lymphoma, B-cell type, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

During the entire appeal period the Veteran's Type II diabetes mellitus has been manifested by the need for oral hypoglycemic agents and dietary restrictions; he has not required the use of insulin, and he does not require the regulation of his activities as part of the medical management of the condition.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for Type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  

The Veteran was afforded VA examinations in September 2009, July 2010, and April 2013 in connection with his claim which are adequate for rating purposes.  The examiners elicited a medical history from the Veteran, conducted the appropriate testing, and described the disability in sufficient detail, and the Veteran has not contended that the examination was inadequate or that his condition has changed (i.e. worsened) since the most recent examination was conducted.  Although the examiners did not review the claims file, the examiners did elicit a medical history from the Veteran which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examinations are adequate for rating purposes.

The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran's Type II diabetes mellitus is rated under DC 7913.  Under the rating criteria, a 10 percent evaluation is warranted for diabetes manageable by diet only.  A 20 percent evaluation is warranted for requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under DC 7913.  Noncompensable complications are deemed to be part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

On VA examination in September 2009, the Veteran was noted to have been diagnosed with diabetes mellitus type II in March 2009 during a hospitalization for a separate condition.  The Veteran denied any episodes of ketoacidosis or complications of diabetes.  He reported that his weight was stable.  He stated that he did not perform any strenuous activities due to a prior diagnosis of lymphoma and receives ongoing care from his diabetic doctor every three months.  His diabetic treatment involved taking 500 mg of Metformin each day.

At a July 2010 VA examination, the Veteran had continued on the oral medication for his diabetes mellitus. He denied having any episodes of ketoacidosis or hypoglycemic reactions, or any hospitalizations related to such episodes.  He reported following a diabetic diet and stated that he lost 10 pounds since 2009.  The examiner noted that there are no restrictions to the Veteran's activities to prevent hypoglycemic reactions, and he noted that the Veteran had "a few visits" to his private endocrinologist for his diabetes.  The Veteran reported having bilateral blurred vision, but reported undergoing an ophthalmology exam which was negative for diabetic retinopathy.  The examiner noted that the Veteran was "semi-retired" as a private accountant and has no problems with his activities of daily living ("ADLs").

An April 2013 VA diabetic examination noted that the Veteran was treating his diabetes with prescribed oral hypoglycemic agents, and he did not require regulation of activities as part of medical management of his condition.  He reported visiting his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and he had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations over the last 12 months.  The examiner noted the Veteran's separately service-connected diabetic peripheral neuropathy, but did not list any other complications related to diabetes.  The examiner also stated that the Veteran's diabetes did not impact his ability to work.

Private treatment records note that the Veteran was hospitalized in October 2013 after complaining of chest heaviness and discomfort.  A diabetes management consultation report notes the Veteran's complaints of severe palpitations, sweating, weakness, and cold sweat.  Treatment records show that he was placed on insulin during his hospital stay to treat high glucose levels.  However, at his April 2014 hearing, the Veteran's spouse stated that the Veteran was switched back to oral medication to control his diabetes upon discharge.

The evidence indicates that the Veteran has only been taking oral hypoglycemic agents to control his diabetes mellitus and has had no medical restriction of his activities.  Indeed, at the most recent VA examination in April 2013, the examiner noted that the Veteran was on oral medication for his diabetes mellitus.  While he was hospitalized in October 2013 for complaints of chest pain, the treatment records do not show that this hospitalization was the result of an episode of ketoacidosis or a hypoglycemic reaction.  He was placed on insulin during his hospital stay, but the evidence of record does not establish that the Veteran requires insulin to control his diabetes.  The criteria under DC 7913 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In this case, although the Veteran may have been prescribed a restricted diet, he does not require insulin treatment for these symptoms.  Therefore, an initial rating in excess of 20 percent is not warranted for the Veteran's Type II diabetes mellitus.

Additionally, the Board has considered whether the Veteran has any diabetes-related complications that would warrant separate compensable ratings.  38 C.F.R. § 4.119, DC 7913, Note (1).  The record shows that the Veteran is separately service-connected for peripheral neuropathy.  However, to the extent that the Veteran's reports of any erectile dysfunction are related to his diabetes, the manifestations of these disorders are noncompensable pursuant to the applicable DC, and are therefore included with the rating assigned to diabetes.  Therefore, the Board concludes that the Veteran does not have any diabetes-related complications that would warrant separate compensable ratings.

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has also considered whether extraschedular consideration is warranted.  The discussion above reflects that the management of the Veteran's diabetes requires the use of oral hypoglycemic agents and a restricted diet, but not the use of insulin or the regulation of activities.  His impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the service-connected Type II diabetes mellitus.  The Veteran stated during his April 2014 videoconference hearing that he continues to work as an accountant.  Hence, further consideration of TDIU is not warranted. 

In sum, there is no basis for a higher evaluation for the Veteran's service-connected Type II diabetes mellitus.  The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 20 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 20 percent for Type II diabetes mellitus is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim seeking entitlement to a compensable rating for large cell lymphoma, B-cell type.

During his April 2014 hearing, the Veteran stated that he suffered from worsening symptoms of conditions that he maintained were residuals of his service-connected lymphoma, including fatigue, erectile dysfunction, and depression.  Private treatment records show that he was recently hospitalized in October 2013 after complaining of chest heaviness and discomfort.

The Board notes that the Veteran was last afforded a VA examination in January 2010 to evaluate the extent and severity of residuals of his service-connected lymphoma.  As the Board itself is precluded from rendering an independent medical assessment of the current severity of the Veteran's disability, it has no discretion but to remand the Veteran's claim for an additional VA examination.  More contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination(s) to determine the nature and severity of any residuals of large cell lymphoma, B-cell type that the Veteran may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner(s) in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report. 

Following a review of the record and an examination of the Veteran, the examiner(s) should identify all residual disability from large cell lymphoma, B-cell type and describe in detail the severity of the symptoms.  For all disabilities found to be associated with the Veteran's large cell lymphoma, B-cell type, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


